Johnson, Judge:
This is an appeal for reappraisement of 235 cartons of mimosas (cut flowers), imported from France on or about December 29, 1953. The merchandise was invoiced and entered at 450 French francs per carton and appraised at $4 per box, net, packed.
When this case was called for trial, Suzanne Chauve, wife of the plaintiff, appeared on his behalf and counsel for the Government stated as follows:
Mb. Attsteb: May it please your Honor, this lady, Suzanne Chauve, is the wife of the plaintiff in this case which is now before your Honor.
As to Reappraisement 241479-A, the merchandise was entered at 450 French francs per carton, and appraised at $4 net, packed, per box, the box being the same as carton, at 3}i kilos; in fact, we now understand from information that was given to us by this lady, that the boxes were in fact of a different size than the 3}i kilos, and they were in fact 1.75 kilos.
' Under those circumstances, the examiner, who is in Court here, is willing to stipulate this case on the basis of $2 per box, net, packed, on the basis of an export value, that being the correct dutiable export value at the time of exportation, there being no higher foreign value at that time.
Mrs. Chauve is willing to agree to that, is that correct?
Mbs. Chauve: Yes.
On the agreed facts, I hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis . for determining the value of this merchandise and that such .value is $2 per box, net, packed.
Judgment will be rendered accordingly.